I concur in both the judgment and the opinion. I write separately to emphasize that the trial court found that both parents are loving parents and that appellee has admirably served as the children's primary caregiver. I readily agree with the trial court's assessment. The record before us does indeed support this finding.
Unfortunately, the trial court was faced, as it often is, with the task of deciding the motion and selecting one parent to serve as the primary caregiver. These types of cases present some of the most difficult and heart-wrenching issues that courts are called to decide. Nevertheless, a court must fulfill its duty and decide the issue in the best manner it is humanly possible to do. In view of the facts presented to the trial court, I agree with the trial court's conclusion to grant the custody modification motion.
More importantly, in the instant case I believe that the record reveals that all of the individuals involved are well-intentioned and caring. I sincerely hope that Dustin and James recognize the importance of maintaining a good, respectful relationship with both parents and with all of the adults involved in their lives.